`0EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Ho on January 31, 2022.

The following amendments have been made:
Claim 1, --A chain saw, comprising: 
a housing; 
a driving assembly mounted on the housing; 
a guide plate extending outward from the housing; 
a chain arranged on the guide plate and driven by the driving assembly; and 
a tension assembly for tightening the chain, wherein the tension assembly includes an operating member and a driving member driven by the operating member, the driving member cooperates with the guide plate, and the driving member is driven and the guide plate is moved to tension the chain, the driving force is configured for continuously rotating the operating member when the chain is tensioned to disengage the operating member from the driving member, and the operating member continues to move to compress the guide plate, and
a tension device including a tension block, a guide shaft, a return spring and a pressing block, the tension device cooperates with the driving member and is driven by the driving member to tension the chain, and 
the tension block and the return spring are arranged on the guide shaft, and the guide shaft extends in a direction parallel to a moving direction of the guide plate--.

Claim 4 (line 3), --received in the receiving groove, and the portion of the pin extending outside the--.

Claim 6 (line 2), --grooves that cooperate with the pins, and a number of the grooves is twice or--.


Claim 7, Canceled.

Claim 8 (line 1), --The chain saw according to claim 1 


Claim 10, --The chain saw according to claim 9, wherein the slot hole extends along the longitudinal direction of the guide plate and is located at a middle position of the guide plate in a vertical direction, and wherein two through holes are arranged on the guide plate and symmetrically distributed on both sides of the slot hole in the vertical direction--.

Claim 11, --The chain saw according to claim 1 


Claim 14, -- The chain saw according to claim 11, wherein a threaded post is arranged at a middle position of the operating member, and the threaded post has a hollow structure with internal threads mating with a screw--.

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was Ll (CN207534978) teaches a chain saw having a housing, a driving assembly, a guide plate, a chain, and a tension assembly. The tension assembly has a driving and operating member, a force is applied to the operating member to drive the driving member and the guide plate is moved to tension the chain. Continuous rotation of the operating member permits it to disengage from the driven member and the operating member continues to compress the guide plate. Ll does not teach a tension device driven by the driving member having a tension block, a guide shaft, a return spring, a pressing block in combination with the other elements of the apparatus recited in the claims.
Ll (EP 3808520) teaches a chain saw having a housing, a driving assembly, a guide plate, a chain, and a tension assembly. The tension assembly has a driving and operating member, a force is applied to the operating member to drive the driving member and the guide plate is moved to tension the chain. Continuous rotation of the operating member permits it to disengage from the driven member and the operating member continues to compress the guide plate. The tension assembly comprises a plurality of spring and ball arrangements which engage positioning grooves on the operating member when the driving member is rotated to prevent over tensioning of the chain. Ll does not teach a tension device driven by the driving member having a tension block, a guide shaft, a return spring, a pressing block in combination with the other elements of the apparatus recited in the claims.

A combination of the prior art would have relied on hindsight reasoning. One having ordinary skill in the art would not have been prompted by the teachings of Ll and Sugishita to modify the device to have an additional tension device working in combination with the tension assembly to tension the chain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724